Case: 10-31153     Document: 00511781192         Page: 1     Date Filed: 03/08/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           March 8, 2012
                                     No. 10-31153
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

TY ANTHONY WILLIAMS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:09-CR-172-5


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Ty Anthony Williams pleaded guilty to conspiracy to distribute cocaine and
cocaine base (“crack”). Based on his career offender status, Williams’s advisory
guidelines range was determined to be 262 to 327 months of imprisonment. The
district court imposed a below-guidelines sentence of 240 months of
imprisonment. Citing to Shepard v. United States, 544 U.S. 13 (2005), Williams
argues that the district court plainly erred in applying the career offender
enhancement because the Government failed to support the predicate

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-31153    Document: 00511781192      Page: 2   Date Filed: 03/08/2012

                                  No. 10-31153

convictions “with sufficient Shepard-approved documents.” He also contends
that the 240-month sentence is substantively unreasonable.
      Williams did not raise the instant challenge to the career offender
enhancement before the district court. Thus, as he acknowledges, review is for
plain error. See United States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th
Cir. 2009). To show plain error, Williams must show a forfeited error that is
clear or obvious and that affects his substantial rights. Puckett v. United States,
129 S. Ct. 1423, 1429 (2009). If Williams makes such a showing, this court has
the discretion to correct the error but only if it seriously affects the fairness,
integrity, or public reputation of judicial proceedings. See id.
      Williams is not challenging whether his prior convictions constitute
“controlled substance offenses” within the meaning of U.S.S.G. § 4B1.2(b).
Rather, he challenges only the existence of the prior convictions. Thus, his
reliance on Shepard is misplaced. See United States v. Neri-Hernandes, 504 F.3d
587, 591 (5th Cir. 2007). In the district court, Williams failed to offer any
rebuttal evidence to the facts contained in the PSR, including the existence of his
2001 conviction for possession of cocaine with intent to distribute and his 1998
conviction for attempted possession of cocaine with intent to distribute. See
United States v. Solis, 299 F.3d 420, 455 (5th Cir. 2002). Evidence in the record
supports the district court’s application of the career offender enhancement
pursuant to U.S.S.G. § 4B1.1(a). As such, there was no procedural error with
regard to the calculation of Williams’s sentence. See Gall v. United States, 552
U.S. 38, 51 (2007). Furthermore, the record reveals that the district court made
an individualized sentencing decision based on the facts of the case and in light
of the 18 U.S.C. § 3553(a) factors. See id. at 49-50. Accordingly, Williams’s
sentence is AFFIRMED.




                                        2